10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

Case 3:21-cv-00024-MMD-WGC Document 21 Filed 04/07/21 Page1of1

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

xR *

BRIAN T. KING, an individual, and DANNY
JOSEPH MUSICH, an individual,
Case No. 3:21-cv-00024-MMD-WGC
Plaintiff,

Vs. ORDER OF DISMISSAL OF WASHOE
COUNTY
THE CITY OF RENO, a political subdivision,
of the State of Nevada; WASHOE COUNTY,
a political subdivision of and DOES 1 through
10 inclusive,

Defendants. /

Pursuant to the stipulation of the Plaintiffs Brian T. King and Danny Joseph Musich by
and Defendant Washoe County under Federal Rule of Civil Procedure 41(a)(2), it is hereby
ordered that all claims and causes of action brought against Defendant Washoe County are
hereby dismissed with prejudice, with each party bearing that party’s own attorney’s fees and
costs and this Court shall retaining jurisdiction over the settlement agreement.

Dated this _7th Day of April, 2021.

IT IS SO ORDERED. AG

Miranda M. Du
Chief United States District Judge

 

 
